Citation Nr: 1610992	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability, to include degenerative joint disease of the lumbar and thoracic spine.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right Achilles tendon disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral kidney disability, to include as secondary to service-connected cervical spine strain.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1988.  He had additional service with the Army Reserve and National Guard.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Boston, Massachusetts currently has jurisdiction over the Veteran's appeal.

The Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on his March 2012 substantive appeal (VA Form 9).  He was notified that his Board hearing had been scheduled for a date in May 2014 by way of a letter dated in April 2014.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.  The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2015).

In October 2014, the Board remanded these matters for further development.

The Veteran had also perfected an appeal with regard to a claim of service connection for gastroesophageal reflux disease (GERD), and the Board had remanded this issue in October 2014 for further development.  In July 2015, the RO granted service connection for GERD, and thereby resolved the appeal as to that issue.
The issues of entitlement to service connection for a back disability and a bilateral kidney disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have current hearing loss to an extent recognized as a disability for VA purposes.

2.  The Veteran's current right Achilles tendon disability did not have its clinical onset in service and is not otherwise related to active duty.

3.  The Veteran does not have a current knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for a right Achilles tendon disability are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a bilateral knee disability are not met. 
38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).
Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2008, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for bilateral hearing loss, a right Achilles tendon disability, and a bilateral knee disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the November 2008 letter.  Thus, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service private medical records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service VA medical treatment for his claimed disabilities.  In addition, he was afforded a VA examination for his claimed hearing loss.  As explained below, the Veteran does not have current hearing loss as defined by VA so an opinion as to the etiology of that claimed disability is not necessary.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

The Veteran has not been afforded VA examinations for his claimed right Achilles tendon disability or bilateral knee disability and opinions as to the etiology of any such disabilities have not otherwise been obtained.  As discussed below, there is no competent evidence that the Veteran has a current knee disability or that any current knee symptoms or the current right Achilles tendon disability may be related to a disease or injury in service.  The Veteran has not reported, and the evidence does not otherwise reflect, a continuity of right Achilles tendon or knee symptomatology in the years since service, there is no other competent medical or lay evidence that the current knee symptoms or the claimed right Achilles tendon disability may be related to service, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Thus, a VA examination or opinion is not necessary for the claimed right Achilles tendon disability or bilateral knee disability.  See McLendon, 20 Vet. App. at 83.

In its October 2014 remand, the Board instructed the AOJ to, among other things, ask the Veteran to identify any additional VA or private treatment records dated since 2010, attempt to obtain any such additional records, and obtain all available records from the David Grant Medical Center at Travis Air Force Base (David Grant).   

The AOJ contacted David Grant in November 2014 and requested all available records from that facility.  As explained above, all available treatment records (including all such records from David Grant) have been obtained and associated with the file.  Also, the AOJ sent a letter to the Veteran in February 2015 and asked him to identify any additional VA or private treatment records dated since 2010 and to complete the appropriate release form so as to allow VA to obtain any additional private treatment records.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran subsequently submitted a completed VA Form 21-4142 for treatment records from the 377th Medical Group dated since July 2013, but he included copies of the identified records with the release form.  He did not adequately identify any VA medical treatment or complete the appropriate release form so as to allow VA to obtain any other private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not identify any VA medical treatment and did not complete the appropriate release form to allow VA to obtain any outstanding private treatment records, VA has no further duty to attempt to obtain any additional treatment records. 

Therefore, the AOJ substantially complied with all of the Board's pertinent October 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claims of service connection for bilateral hearing loss, a right Achilles tendon disability, or a bilateral knee disability.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Hearing Loss and Bilateral Knee Disability

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, the Veteran contends that he has current bilateral hearing loss and bilateral knee disabilities and that these disabilities had their onset in service.  He is competent to report hearing loss and knee symptoms.  Regardless of such reports, however, the claims of service connection for bilateral hearing loss and a bilateral knee disability must nevertheless be denied because there is no competent evidence of any current hearing loss as defined by VA or any current knee disability at any time since the Veteran's claim of service connection for these disabilities was received in September 2008.

With respect to hearing loss, during a May 2009 VA audiologic examination the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
25
25
20
25
35
Left ear
20
25
25
20
35

The audiologist who conducted the May 2009 examination explained that speech discrimination scores should not be used to evaluate the Veteran's claimed hearing loss because he displayed poor interest reliability.  Initially, he responded to every other word at 70 decibels for speech recognition thresholds, and for speech detection thresholds he responded at 25 decibels in the right ear and at 20 decibels in the left ear.  These findings were in agreement with the final pure tone thresholds listed above.  Initially, however, the Veteran would not respond until 70 decibels in the left ear and 90 decibels in the right ear for pure tone thresholds across all frequencies, even though conversation could be carried out at a normal conversation level without any apparent difficulty.

With respect to the claimed bilateral knee disability, the Veteran reported bilateral knee pain on his October 2008 claim (VA Form 21-526).  He is competent to report knee pain.  Also, there is no evidence to explicitly contradict his report and his report is not otherwise inconsistent with the evidence of record.  Thus, the Veteran's report of bilateral knee pain is credible.  See Jandreau, 492 F.3d at 1376-7; Buchanan, 451 F.3d at 1336.  Although a diagnosis is not always necessary to establish service connection, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, the Veteran has reported bilateral knee pain, but an underlying disability has not been shown by competent evidence of record.

The Veteran has not undergone any other reported hearing examinations during the claim period and there is no medical or lay evidence of any other treatment for hearing loss or a knee disability during the claim period.  He is certainly competent to report the symptoms and history of his claimed hearing loss and bilateral knee disability and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau, 492 F.3d at 1376-7; Buchanan, 451 F.3d at 1336.  However, the determination of whether a Veteran's hearing loss constitutes a hearing disability for VA purposes is determined by a mechanical application of the definition found in 38 C.F.R. § 3.385 to audiometric (pure tone threshold and Maryland CNC) testing results.  

Moreover, although the Veteran has expressed his belief that he has a current bilateral knee disability and he is competent to report symptoms and experiences observable by his senses, he is not competent to diagnose a specific knee disability because this requires specialized knowledge and testing to understand the complex nature of musculoskeletal systems.  He has not demonstrated that he possesses any such specialized knowledge.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2015).

As application of 38 C.F.R. § 3.385 reflects that the Veteran does not have current hearing loss under VA law at any time since his claim was received in September 2008, service connection for this disability is not warranted.  Also, although a specific diagnosis is not always necessary to establish service connection, the lack of any adequate competent evidence of a post-service knee disability in this case weighs the evidence against a finding of a current disability.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran in this instance and the claims of entitlement to service connection for bilateral hearing loss and a bilateral knee disability must be denied.  See 38 U.S.C.A. §§ 1131, 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. §§ 3.303, 3.385.

II. Right Achilles Tendon Disability

A February 2009 VA x-ray report includes a diagnosis of marked thickening of the right Achilles tendon (postoperative versus tendinopathy).  Thus, a current right Achilles tendon disability has been demonstrated.

The Veteran claims that he first experienced right Achilles tendon problems in service as early as 1977.  He has not reported, and the evidence does not other indicate, that he has experienced a continuity of right Achilles tendon symptomatology in the years since service.  There is no evidence of any complaints of or treatment for right Achilles tendon problems in the Veteran's service treatment records, and no right Achilles tendon abnormalities were noted during his February 1988 separation examination.

The objective evidence otherwise indicates that the Veteran's current right Achilles tendon disability did not manifest until years after service.  The earliest clinical evidence of a right Achilles tendon disability are treatment records dated in May 2007, which reveal that the Veteran began experiencing right Achilles tendon pain after playing basketball.  Examinations revealed tenderness to palpation over the Achilles tendon, a palpable defect, and mild swelling.  A diagnosis of nontraumatic right Achilles tendon rupture was provided.  A February 2010 examination report from the David Grant Medical Center includes a reference to an unspecified Achilles tendon problem in 1993.

There is no clinical or objective lay evidence of any earlier right Achilles tendon problems following service.  The absence of any objective clinical evidence or lay evidence of right Achilles tendon symptoms for approximately 5 years after the Veteran's separation from active service in March 1988 weighs against a finding that his current right Achilles tendon disability was present in service or in the year or years immediately after service.

Hence, neither the clinical record nor the lay statements of record establish a continuity of symptomatology with respect to the claimed right Achilles tendon disability.  Regardless, an award of service connection for the current right Achilles tendon disability solely on this basis is nonetheless precluded because this disability is not among the chronic conditions listed in 38 C.F.R. § 3.309(a).  Service connection on the basis of a continuity of symptomatology, alone, may only be granted if a claimed disability is among this list of chronic conditions.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a) (2015).

The Veteran has expressed his belief that his current right Achilles tendon disability had its onset in service and he has reported several instances in service when he was injured.  For instance, he has reported (and the evidence reflects) that he was involved in a motor vehicle accident in service and he was reportedly injured when he fell down a flight of stairs and while playing football.  He has never specifically contended that he injured his right Achilles tendon on any of these occasions.  The question presented in this case (i.e., whether any relationship exists between the Veteran's current right Achilles tendon disability and his military service) is essentially medical in nature.  To the extent that the Veteran is attempting to establish nexus through his own opinion, the Veteran as a lay person has not been shown to be capable of making such conclusions on inherently medical questions. The link between any current right Achilles tendon disability and an in-service injury, where any right Achilles tendon symptoms did not manifest until several years after service, is one requiring specialized knowledge and testing to understand the complex nature of musculoskeletal systems.  The Veteran has not indicated that he has such experience.

There is no other evidence of a relationship between the Veteran's current right Achilles tendon disability and service, and neither he nor his representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current right Achilles tendon disability manifested in service or is otherwise related to service.  Hence, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not helpful in this instance, and the claim of service connection for a right Achilles tendon disability must be denied.  See 38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a right Achilles tendon disability is denied.


REMAND

The Veteran was afforded VA examinations in June 2015 to assess the etiology of his claimed back and kidney disabilities and was diagnosed as having thoracic and lumbar degenerative arthritis (spondolytic changes/degenerative joint disease) and chronic renal disease.  The physician who conducted the examinations opined that the Veteran's current back and kidney disabilities were not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She explained that the Veteran was diagnosed with a low back strain in 1981, followed by a "resolved back strain" 11 days later.  He again reported back pain in 1984 and 1988 with no diagnosis offered.  At the time of his Air National Guard commission in 1989, he reported that he was not experiencing any recurrent back pain.  In 1994, his physician noted that he had been in a motor vehicle accident in July 1993, that he had made a complete recovery, and that he reported no limitations or weakness of his back.  During a routine physical examination in October 1995, he reported that he was not experiencing any recurrent back pain, an examination of his back was normal, and he reported that he was "in excellent health."  The next time that he reported back pain was in 2007, at which time he was diagnosed as having low back muscle spasms and a muscle strain.  He was diagnosed as having thoracic and lumbar degenerative arthritis (spondylytic changes/degenerative joint disease) in 2009, which was 14 years after his separation from active duty and when he was 55 years old.

The examiner further reasoned that advanced age is one of the strongest risk factors associated with osteoarthritis.  The National Health and Nutrition Examination Survey found the prevalence of this disease to be less than 0.1 percent in those aged 25 to 34 years versus a rate of over 80 percent in people over age 55.  Given the 12 year period between the Veteran's separation from service and the next time that he reported back pain to his physician, the 14 years between separation from active service and the diagnosis of his thoracic and lumbar degenerative arthritis (spondylitic changes/degenerative joint disease), and the fact that aging is a risk factor for the development of arthritis, it was not likely ("less likely than not") that the Veteran's thoracic and lumbar degenerative arthritis was incurred as a result of service.

With respect to the diagnosed kidney disability, the examiner explained that the Veteran was diagnosed as having chronic renal insufficiency in 2006, which was 11 years after his separation from service.  He was prescribed various medications in service for back pain (i.e., parafon forte, Robaxin, ASA, Tylenol, and Motrin and muscle relaxers as reported by the Veteran).  Since the Veteran's chronic renal insufficiency was diagnosed in 2006 (11 years after his separation from service) and the available medical records did not reveal abnormal creatinine levels before that time, it would be mere speculation to associate his reported use of NSAIDs during service and his chronic renal insufficiency.  In addition, available medical records indicated that the Veteran was not prescribed NSAIDs by his physicians during service.  He may have taken them over the counter during service for his back pain, but without evidence of elevated creatinine levels prior to 2006 it was difficult to associate any NSAID use during active service with the development of his chronic renal insufficiency.  It was equally likely that the Veteran's use of NSAIDs over the counter after his separation from service in 1995 contributed to his chronic renal insufficiency.

The examiner further explained that the Veteran saw a nephrologist in November 2013, at which time his creatinine was 1.6 and it was noted that it had been stable since 2008 and that the Veteran was without any risk factor other than previous NSAID use.  He was a muscular male and 1.6 could have been high normal for him.  There was no follow-up note available.  Thus, it was not entirely clear whether the Veteran had NSAID-induced chronic renal insufficiency or if his elevated creatinine was "high normal."  

The June 2015 back opinion is insufficient because the examiner only referenced in-service back problems beginning in 1981 and did not acknowledge or comment on the evidence of lumbar pain in December 1978 following a motor vehicle accident.  The kidney opinion is also insufficient, because it largely only addressed whether the current kidney disability was related to NSAID use in service and was equivocal as to whether the disability was related to NSAID use in the years following service.  In this regard, no specific opinions were given as to whether the current kidney disability was caused or aggravated by the Veteran's service-connected cervical spine strain (and any medications, including NSAIDS, taken for that disability).  See 38 C.F.R. § 3.310 (2015).

Hence, a remand is necessary in order to obtain new opinions as to the etiology of the current back and kidney disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the physician who conducted the June 2015 back and kidney examinations (or another qualified physician, if unavailable) to review all relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, and provide opinions as to the etiology of the Veteran's current back and kidney disabilities.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.
The opinion provider shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any current back disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's back problems in service, or is otherwise the result of a disease or injury in service?  In formulating this opinion, the opinion provider must acknowledge and comment on any back disabilities diagnosed since September 2008, the Veteran's back problems in service (including lumbar pain in December 1978 following a motor vehicle accident, his treatment for back symptoms in March 1981, May and November 1984, and February and September 1987, and his report of recurrent back pain on his February 1988 report of medical history form completed for purposes of separation from service), and his reports of back pain in the years since service.

(b)  Is it at least as likely as not (50 percent probability or more) that any current kidney disability (any kidney disability diagnosed since September 2008) had its onset during service, had its onset in the year immediately following service, is related to the use of any NSAIDs in service, or is otherwise the result of a disease or injury in service?  

(c)  Is it at least as likely as not (50 percent probability or more) that any current kidney disability was caused (in whole or in part) by the Veteran's service-connected cervical spine strain and any medications (e.g., NSAIDS) taken for that disability in the years since service?

(d)  Is it at least as likely as not (50 percent probability or more) that any current kidney disability was aggravated (made chronically worse) by the Veteran's service-connected cervical spine strain and any medications (e.g., NSAIDS) taken for that disability in the years since service?

A complete rationale shall be given for all opinions and conclusions expressed.

2.  Then, after conducting any additional indicated development, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


